Citation Nr: 0922094	
Decision Date: 06/11/09    Archive Date: 06/17/09

   DOCKET NO.  05-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for varicose veins, left leg with deep vein 
thrombosis.

2.  Entitlement to an increased rating in excess of 10 
percent for varicose veins, right leg, with deep vein 
thrombosis, status post removal of neuroma and varicosity 
removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION


The Veteran had active service from July 1986 to January 
1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that rating action, the RO, in 
part, granted a 10 percent rating to the service-connected 
varicose veins of the left leg with deep vein thrombosis, 
effective September 29, 2003.  The RO also continued a 10 
percent rating assigned to the service-connected varicose 
veins with deep vein thrombosis, status post removal of 
neuroma and varicosity removal of the right calf.  The 
Veteran appealed the RO's October 2004 rating action to the 
Board, and this appeal ensued. 

In March 2008, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record.

In April 2008, the Board remanded the instant increased 
evaluation claims to the RO for additional development.  The 
case has returned to the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the Veteran's claims file and has 
determined that another remand is necessary prior to any 
further appellate review of the increased evaluation claims 
on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the Veteran's claims 
folder, are in the constructive possession of the Board and 
must be considered).

In its April 2008 remand, the Board stated, in part, "The RO 
must obtain all outstanding pertinent medial records from the 
Orlando VAMC since May 2005."  (See, April 2008 Board 
remand, page (pg.) 4).  It does not appear that the RO has 
made an attempt to obtain  these VA treatment records, as 
directed by the Board in April 2008.  Id

Thus, the Board finds that development is necessary in 
accordance with the Board's April 2008 remand directives - 
specifically, to obtain treatment records pertaining to the 
Veteran from the VA Medical Center (VAMC) in Orlando, 
Florida, dating from May 2005 to the present.  Stegall, 
supra. (Holding as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the 
remand orders).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain from the Orlando, Florida 
VAMC all pertinent records of 
evaluation or treatment of the 
Veteran's varicose veins of the 
bilateral legs, from May 2005 to the 
present. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2008) in regards to 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues of entitlement to 
increased ratings in excess of 10 percent 
for varicose veins, left leg with deep 
vein thrombosis and varicose veins, right 
leg, with deep vein thrombosis, status 
post removal of neuroma and varicosity 
removal.  

If warranted, any additional VA 
examinations may be conducted, 
accompanied by a review of the claims 
folder. 

If any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



